Citation Nr: 0033700	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-16 834	)	DATE
	)
	)
                        
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for removal and donation of 
a left kidney.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had approximately 27 years of active service 
during the period from August 1969 to July 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a donated left 
kidney, low back pain (claimed as arthritis), bilateral foot 
pain, right ankle pain, high cholesterol, and for a lump on 
the left side of the neck.  The RO granted service connection 
for degenerative disc disease, cervical spine/left 
acromioclavicular joint arthritis status post separation, 
evaluated as 10 percent disabling; bilateral patellofemoral 
pain syndrome (claimed as knees), evaluated as 10 percent 
disabling; left Achilles tendonitis (claimed as ankle pain), 
evaluated as zero percent disabling; bilateral epicondylitis 
(elbows), evaluated as 10 percent disabling; hearing loss, 
evaluated as zero percent disabling; tinnitus, evaluated as 
zero percent disabling; hypothyroidism/chronic fatigue, 
evaluated as 10 percent disabling; and sinusitis, evaluated 
as zero percent disabling.  

In a March 1998 Notice of Disagreement, the veteran indicated 
that he disagreed with the January 1998 rating decision 
pertaining to the issues of service connection for a donated 
left kidney, bilateral foot pain, right ankle disorder, low 
back pain and high cholesterol.  

By rating decision dated in October 1998, the RO granted 
service connection for post traumatic arthritis, right 
ankle/degenerative disc disease of the lumbosacral spine and 
degenerative joint disease tarsal metatarsal articulations of 
both feet and combined that grant with the service-connected 
degenerative disc disease, cervical spine/left 
acromioclavicular joint arthritis status post separation and 
assigned an evaluation of 10 percent.  

The RO issued a statement of the case in October 1998 
pertaining to the issues of service connection for a donated 
left kidney and high cholesterol.  

In a June 1999 rating decision, the RO increased the 
evaluation for the service-connected post traumatic 
arthritis, right ankle/degenerative disc disease lumbosacral 
spine and cervical spine/left acromioclavicular joint 
arthritis/degenerative joint 

disease tarsal metatarsal articulations of both feet to 20 
percent, effective from August 1997.  The assignment of a 20 
percent disability evaluation for the above constitutes a 
full award of the benefit sought on appeal with respect to 
that issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  As there is no jurisdiction-conferring Notice of 
Disagreement as to the down-stream elements of compensation 
level or effective date for this disability, those issues are 
not now in appellate status.  Id. at 1158.

The veteran filed a substantive appeal, VA Form 9, in July 
1999.  The only issue referenced in that appeal is the issue 
of service connection for a donated left kidney.  No 
substantive appeal was filed pertaining to the issue of 
service connection for high cholesterol.  


FINDING OF FACT

The preponderance of the evidence shows that the veteran does 
not have residuals from removal of the left kidney and does 
not have a current disability.  


CONCLUSION OF LAW

Kidney removal and any residuals were not incurred in or 
aggravated as a result of service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records indicate that the veteran donated his 
left kidney to his brother in 1994 due to the fact that his 
brother suffered from renal failure.  Private 

hospitalization records from Piedmont Hospital show that the 
veteran underwent kidney removal in November 1994.  No post 
operative complications were noted.  A January 1995 
physiologic training examination report notes a left flank 
scar that was described as well-healed with no sequelae.  An 
addendum to a June 1997 retirement examination report notes 
that the veteran had donated his left kidney in 1994 and that 
he had made a full recovery with no problems "NCNS."  

On VA examination in October 1997, the veteran reported a 
history of having donated his kidney to this brother.  He 
stated that he had not had any problems with the remaining 
kidney.  X-ray examination of the lumbosacral spine revealed 
scattered abdominal surgical clips.  No diagnosis pertinent 
to kidney removal or residuals of were noted.  

In rating decision of January 1998, service connection for 
having donated a left kidney was denied as not well-grounded 
on the basis that there was no actual current disability.

In his March 1998 Notice of Disagreement, the veteran stated 
that, at the time of his kidney donation, Air Force 
Regulation provided that any problems stemming from the 
donation would be considered to have occurred "in the line 
of duty."  He indicated that he was seeking a 30 percent 
evaluation.  

In association with a July 1998 statement in support of his 
claim, the veteran submitted a copy of an excerpt of Air 
Force Regulation 160-12, dated June 13, 1985.  The text of 
the regulation provides that the Air Force will provide 
treatment to the kidney donor to prevent or treat 
complications directly related to the organ donation and that 
any disability resulting from an approved kidney donation 
will be considered to have occurred in the line of duty.  

An April 1998 VA examination disclosed a left-sided flank 
incision on his back from the kidney donation.  X-ray 
examination of the lumbosacral spine revealed surgical clips 
in the pelvis and left retroperitoneal area.  The relevant 
diagnosis was vascular clips in the pelvis from the kidney 
donation.  

In a February 1999 Notice of Disagreement, the veteran stated 
that he was entitled to service connection for the removal of 
his kidney and that the condition should be evaluated as at 
least zero percent disabling.  

In his substantive appeal, VA Form 9, dated in July 1999, the 
veteran explained that his brother would have died without 
the kidney transplant and therefore, the removal of his 
kidney was not "elective."  The veteran further stated that 
he is now "at risk" because he has only one kidney.

Criteria

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

In this case, the veteran essentially contends that as a 
result of having his kidney removed during service to donate 
to his brother, he is entitled to service connection for the 
loss of the kidney.  He claims that a 30 percent evaluation 
is warranted, as he has only one kidney remaining.  

The RO denied the claim on the basis that it was not well 
grounded.  As noted above, the concept of a well grounded 
claim was eliminated during the pendency of this appeal.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Accordingly, 
it would appear that a remand is necessary.  However, in this 
case, the evidence does not show that the veteran has a 
current disability related to the removed left kidney.  
Although he clearly had his left kidney removed to donate to 
his brother, the surgery was elective and the evidence does 
not show that the veteran has any disability therefrom at 
present. 

In order to establish service connection, there must be a 
current disability.  The veteran alleges that he is "at 
risk" due to the fact that he has only one kidney.  There is 
no competent evidence demonstrating that the veteran now has 
any residuals of a left kidney removal, other than an 
incisional scar that has been noted to be well-

healed with no sequelae in 1995.  The veteran has not 
identified any additional, relevant evidence pertinent to his 
claim so a remand is not necessary for further development.

The Air Force Regulation upon which the veteran has relied to 
support his claim of entitlement to service connection 
provides for treatment to prevent or treat complications 
directly related to the organ donation and/or any disability 
resulting from the kidney donation, rather than for 
compensation.  As noted above the evidence shows that the 
veteran does not have a resulting disability nor did he have 
complications following the procedure in which his kidney was 
removed.  In fact, the incision scar was noted to be well 
healed in 1995 and at separation in July 1997 he was noted to 
have made a full recovery.  Additionally, on VA examination 
in 1997 the veteran reported that he had had no problems with 
his remaining kidney.  While surgical clips were noted on VA 
X-ray examinations, the medical evidence does not indicate 
that the clips have resulted in any disability and the 
veteran has not alleged such.  The veteran has not presented 
or identified medical evidence that supports a diagnosis of a 
current disability.  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Further, possible future disability, while a concern 
of the veteran, is not now a disability for VA compensation 
purposes.  For VA compensation purposes, the disability 
alleged must be a present disability.  38 C.F.R. § 4.1; See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991) ("disability" 
means "impairment in earning capacity").

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2000).



ORDER

Service connection for a donated left kidney is denied.  



		
	TRUDY S. TIERNEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



